
	
		II
		111th CONGRESS
		2d Session
		S. 3163
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 24, 2010
			Mr. Tester introduced
			 the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Federal Meat Inspection Act to
		  require tracing of meat and meat food products that are adulterated or
		  contaminated by enteric foodborne pathogens to the source of the adulteration
		  or contamination.
	
	
		1.Short titleThis Act may be cited as the
			 Meat Safety and Accountability Act of
			 2010.
		2.FindingsCongress finds that it is essential and in
			 the public interest that—
			(1)the health and welfare of consumers be
			 protected by ensuring that meat and meat food products distributed to consumers
			 are wholesome and not adulterated or contaminated; and
			(2)Federal meat inspection programs identify
			 all sources, including the slaughterhouse source, of original adulteration and
			 contamination of enteric foodborne pathogens in meat in any case in
			 which—
				(A)lab samples test positive for enteric
			 pathogen adulteration or contamination; or
				(B)adulterated or contaminated meat is found
			 in commerce, including foodborne outbreaks.
				3.DefinitionsSection 1 of the Federal Meat Inspection Act
			 (21 U.S.C. 601) is amended by adding at the end the following:
			
				(x)Enteric foodborne pathogenThe term enteric foodborne
				pathogen means live bacteriological matter that is commonly present in
				the digestive systems of animals for slaughter, specifically E. coli 0157:H7
				and salmonella, the presence of which in meat food products may indicate
				unsanitary conditions at the point of slaughter.
				(y)EstablishmentThe term establishment means
				any person, firm, meat broker, renderer, or animal food
				manufacturer.
				.
		4.Protection against adulterated and
			 contaminated meat or meat food productsSection 8 of the Federal Meat Inspection Act
			 (21 U.S.C. 608) is amended—
			(1)by striking Sec. 8. The Secretary
			 and inserting the following:
				
					8.Protection against adulterated and
				contaminated meat or meat food products
						(a)In generalThe
				Secretary
						;
			(2)by inserting or contaminated
			 after adulterated; and
			(3)by adding at the end the following:
				
					(b)Sampling protocols
						(1)In generalIn carrying out this Act, the Secretary
				shall implement sampling protocols using methods and technologies to enable
				personnel of the Food Safety and Inspection Service to rapidly trace potential
				adulteration and contamination of meat and meat food products by enteric
				foodborne pathogens to possible preceding sources of the adulteration and
				contamination, including preparation, packaging, and slaughtering
				establishments, to determine the original site source of the adulteration or
				contamination.
						(2)Requirements
							(A)In generalSampling protocols shall include the
				collection of documentary and other relevant material to enable rapid tracing,
				including—
								(i)establishment identification data;
								(ii)a description of the meat or meat food
				product;
								(iii)shipping marks;
								(iv)bar coding; and
								(v)disclosure of sole-source or
				multiple-source origin.
								(B)TimingThe collection of documentary and other
				relevant material to enable rapid tracing under subparagraph (A) shall occur at
				the time that samples of the relevant meat or meat food product are
				collected.
							(C)CertificationThe onsite inspector and a responsible
				establishment representative shall certify that the documentary and other
				tracing material collected under subparagraph (A) is complete and
				accurate.
							(3)Tracing of adulterated and contaminated
				meat and meat food productsIf a meat or meat food product sample tests
				positive or is indicated to test positive for adulteration or contamination by
				enteric foodborne pathogens, the Secretary shall immediately conduct a
				trace—
							(A)to identify all sites of adulteration and
				contamination, including preparation, packaging, and slaughtering
				establishments; and
							(B)to identify the original source of
				adulteration or contamination.
							(4)Subsequent samplingIf a raw ground meat sample tests positive
				or is indicated to test positive for adulteration or contamination by enteric
				foodborne pathogens at a preparation, packaging, or slaughtering establishment,
				the Secretary shall require subsequent sampling at the establishment, and any
				establishments supplying that establishment, each day for a minimum of 15
				consecutive days after the date on which the adulterated or contaminated sample
				is
				collected.
						.
			
